DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Claim identifier status of claim 20 is “previously presented”. It should be “withdrawn”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 6265055).
Regarding claims 1 and 5-6, 17, Simpson discloses multilayer film for cling film comprising two outer layers and one core layer wherein the outer layers comprise LLDPE and HDPE in a range from 99:1 to 1:99 (abstract, col 1, lines 55 to col 2, line 2).
Regarding claim 3, Simpson discloses the multilayer film of claim 1 wherein the outer layers are identical (col. 2, lines 35-45).
Regarding claim 4, Simpson discloses the multilayer film of claim 1, wherein further comprising additives in an amount of 100 to 20,000 ppm (0.01-2 wt%) (col. 6, lines 24-30).
Regarding claim 7, Simpson discloses the multilayer film of claim 1, wherein the melt flow index of the LLDPE is 0.2 to 5 dg/min (g/10min) (col. 4, lines 1-2).
Regarding claim 8, Simpson discloses the multilayer film of claim 1, wherein the LLDPE in outer layers is a copolymer of ethylene and 1-octene (col. 3, lines 55-65).
Regarding claims 9 and 18, Simpson discloses the multilayer film of claim 1, wherein the LLDPE in outer layers has a density between 0.860 and 0940 g/cc (col. 4, lines 3-5).
Regarding claims 10 and 19, Simpson discloses the multilayer film of claim 1, wherein the core layer comprises blend of LLDPE and LDPE (col. 4, lines 30-55).
Regarding claim 14, Simpson discloses an article comprising the multilayer film of claim 1 (col. 5, lines 39-41).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 6265055) and evidence given in Mori et al. (US 2006/0160951).
Regarding claim 11, Simpson discloses the multilayer film of claim 1 but does not specifically disclose melt flow index of HDPE. However, it is evidenced by Mori that HDPE usually have melt flow index of 0.01 to 20 g/10 min as measured at 190 C/2.16 kg (paragraph 0055).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 6265055).
Regarding claims 12-13, Simpson discloses the multilayer film of claim 1, wherein the core layer comprises LLDPE and LDPE to obtain strength and stretchability  properties (col. 4, lines 27-55).
Since the instant specification is silent to unexpected results, the specific amounts of LLDPE and LDPE are not considered to confer patentability to the claims. As the strength and stretchability properties are variable that can be modified, among others, by adjusting the amounts of LLDPE and LDPE, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amounts cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of LLDPE and LDPE in the core layer to obtain the desired strength and stretchability properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 6265055) in view of Velazquez (US 5614297).
Regarding claim 16, Simpson discloses the multilayer film of claim 1 but fails to disclose antifog agent and its amount.
Velazquez discloses polyolefin film comprises additives such as antifog agent in an amount up to 4 wt% to obtain antifog properties (col. 13, lines 1-15).
It would have been obvious to one of ordinary skill in the art to use the antifog additive of Velazquez in the multilayer film of Simpson to obtain antifog properties.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperlich et al. (US 6749948) in view of Simpson et al. (US 6265055).
Regarding claims 1 and 2, Sperlich discloses multilayer film having three layers comprising base layer, i.e. core layer, and outer layers (abstract), wherein the outer layers comprises LLDPE and HDPE.
Sperlich does not disclose the amount of LLDPE and HDPE.
Simpson discloses multilayer film for cling film comprising two outer layers and one core layer wherein the outer layers comprise LLDPE and HDPE in a range from 99:1 to 1:99 to achieve desired range of physical or mechanical properties (abstract, col 1, lines 55 to col 2, line 2).
It would have been obvious to one of ordinary skill in the art to use the amounts LLDPE and HDPE of Simpson in the outer layers of Sperlich to achieve desired range of physical or mechanical properties.
However, the recitation in the claims that the multilayer film is “for cling film applications” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Sperlich disclose multilayer film as presently claimed, it is clear that the multilayer film of Sperlich would be capable of performing the intended use, i.e. cling film applications, presently claimed as required in the above cited portion of the MPEP.

Response to Arguments

Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Simpson fails to disclose an outer layer with sufficient specificity to deprive it of its novelty. Applicant further argues that an extremely broad 
Applicant argues that Sperlich discloses a list of polymers without any motivation to specifically select LLDPE and HDPE. However, it is noted that the fact remains is that Sperlich does disclose the blend of LLDPE and HDPE in its outer layer. 
Applicant argues that the present outer layer as is provided in claim 1 was found to reduce the coefficient of friction but neither Sperlich nor Simpson motivate one of skill in the art to the multilayer film of claim 1. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, in response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787